John Hancock Funds II Supplement dated March 20, 2017 to the current Class NAV and Class 1 prospectuses, as may be supplemented Emerging Markets Fund International Small Company Fund New Opportunities Fund (the “funds”) Effective immediately, Henry Gray will no longer serve as a portfolio manager of the funds, as applicable. Accordingly, all references to Mr. Gray as a portfolio manager of the funds will be removed from the prospectuses. Also effective immediately, Mary T. Phillips, CFA, will be added as a portfolio manager for Emerging Markets Fund and International Small Company Fund. For Emerging Markets Fund, Joseph Chi, Jed Fogdall, Mary Phillips, Allen Pu and Bhanu P. Singh are jointly and primarily responsible for the day-to-day management of the fund’s portfolio. For International Small Company Fund; Joseph Chi, Jed Fogdall, Arun Keswani, Mary Phillips and Bhanu Singh are jointly and primarily responsible for the day-to-day management of the fund’s portfolio. Accordingly, the following replaces in its entirety the portfolio manager information in the “Fund summary” section of the prospectuses under the heading “Portfolio management”: Emerging Markets Fund Joseph H. Chi, CFA Jed S. Fogdall Mary T. Phillips, CFA Senior Portfolio Manager and Vice President Senior Portfolio Manager and Vice President Senior Portfolio Manager and Vice President Managed the fund since 2010 Managed the fund since 2010 Managed the fund since 2017 Allen Pu, CFA Bhanu P. Singh Senior Portfolio Manager and Vice President Senior Portfolio Manager and Vice President Managed the fund since 2015 Managed the fund since 2015 International Small Company Fund Joseph H. Chi, CFA Jed S. Fogdall Arun Keswani, CFA Senior Portfolio Manager and Vice President Senior Portfolio Manager and Vice President Senior Portfolio Manager and Vice President Managed the fund since 2010 Managed the fund since 2010 Managed the fund since 2015 Mary T. Phillips, CFA Bhanu P. Singh Senior Portfolio Manager and Vice President Senior Portfolio Manager and Vice President Managed the fund since 2017 Managed the fund since 2015 The following information relating to Ms. Phillips is added to the portfolio manager information in the “Subadvisory arrangements and management biographies” section of the prospectuses under the heading “Dimensional Fund Advisors LP (“Dimensional”)
